EXHIBIT 10.1

NONQUALIFIED DEFERRED COMPENSATION PROGRAM
FOR THE DIRECTORS OF THE
FEDERAL HOME LOAN BANK OF BOSTON

I.              PARTICIPATION

(a)                                  Under this Nonqualified Deferred
Compensation Program (the “Program”), the Directors of the Federal Home Loan
Bank of Boston may postpone receipt and resulting taxation of all or a portion
of their periodic meeting fees earned (hereinafter referred to as the
“Directors’ Fees”) in any calendar year by filing with the Bank on or before
December 31st of the preceding year an irrevocable deferral election as shown in
the form attached hereto.

(b)                                 An individual who becomes a Director during
a calendar year may file an irrevocable deferral agreement with the Bank within
30 days after the date he becomes a Director, in such manner as the Bank may
prescribe. The deferral election for that calendar year shall apply to that
portion of Directors’ Fees earned after the end of the month in which the
agreement is filed. If such Director fails to file a deferral election with the
Bank within the 30-day election period following the date s/he becomes a
Director, s/he may thereafter file a deferral election on or before any
subsequent December 31st to be effective for Directors’ Fees earned in the
following calendar year.

II.                                     DEEMED INVESTMENT OPTIONS

(a)                                  All Directors’ fees will be credited to a
separate memorandum account (“Deferred Compensation Account”) maintained by the
Bank for the Director. The deferred Directors’ Fees shall be credited to such
Account on the first business day following the earning of such Directors’ Fees.
Payment will be made from the Bank’s overall general fund.


--------------------------------------------------------------------------------




(b)                                 Prior to January 1, 1998, amounts in the
Deferred Compensation Accounts will earn interest at the rate equivalent to the
yield on the Bank’s average earning assets (the “Bank’s Average Rate”),
compounded and credited monthly.

(c)                                  Effective January 1, 1998 in addition to
the Bank’s Average Rate, which shall be compounded and credited quarterly, the
Bank shall make available additional deemed investment options (the Bank’s
Average Rate and such other investment options collectively referred to as
“Deemed Investment Options”) as a performance measure under the Program and the
following provisions shall apply:

(i)                                     A Director shall be entitled to
designate the proportions in which his/her Deferred Compensation Account shall
be treated as if it had been allocated among the available Deemed Investment
Options for periods on and after January 1, 1998 by filing the appropriate form
with the Bank. A Director shall be entitled to make separate investment
elections with respect to his/her current Deferred Compensation Account balance
and the future credits to his/her Account. If a Director fails to make an
election under this paragraph with respect to any amount, then such amount will
earn interest at the Bank’s Average Rate compounded and credited quarterly.

The Bank may from time to time make additional Deemed Investment Options
available as a performance measure under this Program and may determine that any
Deemed Investment Option that it has previously established may be terminated as
a performance measure under this Program.

(ii)                                  A Director may elect to change his/her mix
of Deemed Investment Options for future deferrals by filing the appropriate form
with the Bank.

2


--------------------------------------------------------------------------------




This change in allocations among the Deemed Investment Options for future
credits to a Director’s Deferred Compensation Account will be effective as of
the first day of the calendar quarter following the Bank’s receipt of such
change form.

(iii)                               With regard to a Director’s existing
Deferred Compensation Account balance, a Director may elect to transfer balances
among the available Deemed Investment Options once each calendar quarter by
filing with the Bank the appropriate form designated by the Bank. The election
shall be effective as of the first business day of the calendar quarter
following the Bank’s receipt of the change form.

(iv)                              Notwithstanding the foregoing, a Director who
has more than one distribution date and/or form of payment applicable to his/her
Deferred Compensation Account will be deemed to have elected the Bank’s Average
Rate as the performance measure of his/her Deferred Compensation Account balance
as of December 31, 1997 and shall be ineligible to select any other Deemed
Investment Option now or in the future as a measurement of the performance of
his/her Deferred Compensation Account balance as of December 31, 1997.

(v)                       The Deferred Compensation Accounts shall be valued as
of the last day of each calendar quarter. As of each valuation date, the
Deferred Compensation Account of each Director shall be credited or debited on
the books of the Bank with the earnings, gains, or losses that would have been
generated if assets equal to each Director’s Deferred Compensation

3


--------------------------------------------------------------------------------




Account had been allocated to the Deemed Investment Options selected by the
Director under this Article H.

(vi)                              The Bank may impose such additional rules and
limitations upon transfers between Deemed Investment Options as the Bank may
consider necessary or appropriate.

III.           VESTING

Directors shall be vested with 100% of all amounts, including earnings, credited
to their Deferred Compensation Account, but shall have no interest in any assets
of the Bank other than as an unsecured creditor.

IV.                                 DISTRIBUTION

(a)                        Except as otherwise provided in this Plan, the
distribution of the Director’s Deferred Compensation Account shall commence as
soon as practicable after the last day of the calendar quarter coincident with
or next following the occurrence of (i), (ii), (iii), (iv) or (v) below, as
elected by the Director on his/her initial deferral agreement:

(i)                                     the Director’s retirement as a Director
of the Bank,

(ii)                                  any stated date, as long as, on that date,
the Director has attained age 55 but not age 70½,

(iii)                      the earlier of (i) or (ii) above,

(iv)                     the later of (i) or (ii) above, or

4


--------------------------------------------------------------------------------




(v)                        the 5th, 10th, 15th or 20th anniversary of his/her
participation in the Plan, as specified by the Director.

In the event a Director elects either clause (ii) or (iii) above, s/he may not
elect a date less than three (3) years subsequent to the date s/he makes the
election. in the event a Director fails to make an election under this
Article IV, s/he shall be deemed to have elected to have payment made in
accordance with clause (i) above.

(b)                       In addition to the above, a Director may elect on
his/her initial deferral agreement that payment of his/her Deferred Compensation
Account commence as soon as practicable following the January 1 coincident with
or next following the date the Director incurs the distributable event elected
by the Director above.

(c)                        A Director may change his/her designation of the
event which entitles him/her to a distribution of his/her Deferred Compensation
Account provided that such election applies to all credits to his/her Deferred
Compensation Account and shall not be effective until the January 1 of the
second calendar year following the calendar year in which such election is
received by the Bank.

V.                                     FORM OF PAYMENT

(a)                        A Director’s Deferred Compensation Account shall be
distributed to him/her in a cash single sum payment. Notwithstanding the
foregoing, a Director may elect to receive distribution of his/her Deferred
Compensation Account in annual or semi-annual installments over a period not to
exceed twenty (20) years. Installments shall be payable as of January 1 and, if
applicable, July 1, and the amount of each installment shall equal the balance
in the Director’s Deferred

5


--------------------------------------------------------------------------------




Compensation Account as of the valuation date of determination, divided by the
number of remaining installments (including the installment being determined).

The election of the installment form of payment shall be made on the Director’s
initial deferral agreement, shall apply to all credits to his/her Deferred
Compensation Account and shall be irrevocable except as provided below.

(b)                       Notwithstanding the above, a Director may prior to the
commencement of his/her Deferred Compensation Account, change the form in which
his/her Deferred Compensation Account is distributed, no more than once in any
calendar year, by filing with the Bank an amendment to his/her deferral
agreement. The change shall be limited to those forms of distribution described
above, shall be subject to approval of the Bank and shall be effective as of the
January 1 of the second calendar year following the calendar year in which such
election is received by the Bank.

VI.                                 SPECIAL PROVISIONS FOR PARTICIPATING
DIRECTORS ON DECEMBER 31, 1997

With respect to Directors who have a Deferred Compensation Account under the
Program on December 31, 1997, the following provisions shall apply:

(a)                                  The provisions of Paragraphs IV and V shall
apply to any deferrals and earnings thereon credited to a Director’s Deferred
Compensation Account on and after January 1, 1998.

(b)                                 With respect to existing Deferred
Compensation Account balances as of December 31, 1997, and any subsequent
earnings on that amount, a Director’s election as to the form and timing of
distribution of his/her Deferred

6


--------------------------------------------------------------------------------




Compensation Account in effect on December 31, 1997 shall continue to govern the
distribution of those amounts unless the Director files a change of election
form with the Bank in accordance with the provisions of Paragraphs IV and V
above. Such election shall apply to his/her entire Deferred Compensation Account
balance as of December 31, 1997, and shall become effective as of the January 1
of the second calendar year following the calendar year in which such election
is received by the Bank.

VII.                             DISABILITY

If a Director becomes permanently and totally disabled as determined by the
Bank, the Bank may in its uncontrolled discretion permit him/her to withdraw the
entire balance of his/her Deferred Compensation Account in a lump sum. Upon such
withdrawal, the Director shall be permanently barred from further participation
in the Program.

VIII.        DEATH BENEFITS

Upon the death of a Director prior to the full payment of amounts credited to
his/her Deferred Compensation Account, the balance shall be paid to the
Director’s beneficiary in such form as shall be designated by the Director. In
the absence of an election as to the form of payment, the unpaid amount shall be
paid as soon as practicable in a single sum cash payment to the beneficiary. The
beneficiary designation may be changed by a Director at any time by delivering
to the Bank in writing a new beneficiary designation. Payment shall be made in a
single sum cash payment to the estate of the Director if no beneficiary has been
selected or survives the Director.

IX.           TAX WITHHOLDING

Distribution of any deferral amounts will be reduced by the amount required to
be withheld pursuant to any law or regulation with respect to income taxes,
social security or other tax.

7


--------------------------------------------------------------------------------




X.            NON-TRANSFERABILITY AND NON-ALIENATION

In no event shall the Bank make any payment under this Program to any assignee
or creditor of a Director or of a beneficiary, except as otherwise required by
law. Prior to the time of a payment hereunder, a Director or a beneficiary shall
have no rights by way of anticipation or otherwise to assign or otherwise
dispose of any interest under this Program, nor shall rights be assigned or
transferred by operation of law.

No benefits payable under the Program shall be subject to alienation, sale,
transfer, assignment, pledge, attachment, garnishment, lien, levy, or like
encumbrance. No benefit under the Program shall in any manner be liable for or
subject to the debts or liabilities of any person entitled to benefits under the
Program.

XI.                                UNSECURED INTEREST

The Bank’s obligations are contractual only. The withdrawal rights of a Director
will be no greater than those of an unsecured general creditor.

XII.                            AMENDMENT OF TERMINATION

The Bank may in its discretion amend or terminate this Program at any time by
giving written notice of the amendment or termination to all Directors
participating in the Program. In the event of termination, the Bank shall
continue to maintain the Directors’ Deferred Compensation Accounts until
distributed in accordance with the Directors’ elections in effect on the date of
termination and the Directors shall remain 100% vested in all amounts credited
to their Deferred Compensation Account.

XIII.        CLAIM DISPUTES

Any dispute regarding the Program whatsoever, including but not limited to
disputes relating to the interpretation, validity or performance of this
Program, which cannot be resolved by the parties to such dispute upon thirty
(30) days’ written notice by either

8


--------------------------------------------------------------------------------




party shall be settled upon application of any such party by arbitration in the
City of Boston, Massachusetts in accordance with the rules then prevailing of
the American Arbitration Association, and judgment upon the award rendered by
the arbitrators may be entered in any court of competent jurisdiction. It is the
purpose of this Program, and the intent of the parties hereto, to make the
submission to arbitration of any dispute or controversy arising out of this
Program an express condition precedent to any legal or equitable action or
proceeding of any nature whatsoever. The cost of any arbitration proceedings
under this Article XIII shall be shared equally by the parties to such a
dispute.

XIV.        APPLICABLE LAW AND CONSTRUCTION

This Program shall be governed by and construed in accordance with the laws of
the Commonwealth of Massachusetts.

The terms, provisions, and conditions of this Program shall be binding upon and
inure to the benefit of the Bank and the Director and their respective heirs,
executors, administrators and assigns.

9


--------------------------------------------------------------------------------